 CANOVA MOVING & STORAGE CO.John J. Canova d/b/a Canova Moving & StorageCo. and General Teamsters and Warehousemen,Local 137, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America. Cases 20-CA-10811 and 20-CA-10992April 30, 1982SUPPLEMENTAL DECISION ANDORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn April 4, 1980, Administrative Law JudgeDavid G. Heilbrun issued the attached Supplemen-tal Decision in this proceeding. Thereafter, theGeneral Counsel and the Respondent filed limitedexceptions and exceptions, respectively; each filedsupporting briefs; the General Counsel filed a briefin opposition to the Respondent's exceptions; andthe Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the ex-ceptions and briefs and has decided to affirm therulings, findings,' and conclusions of the Adminis-trative Law Judge and to adopt his recommendedOrder as modified below.The General Counsel excepts, inter alia, to theAdministrative Law Judge's including, as interimearnings for the purposes of calculating the Re-spondent's backpay liability to O. D. Phillips, anyportion of the awards made in favor of Phillips bythe California Workers' Compensation AppealsBoard as a result of back injuries which he sus-tained while employed by the Respondent as adriver engaged in the moving of household goods.We find merit in this exception on the facts and forthe reasons set forth below.Phillips was employed by the Respondent fromMay 1974 until January 5, 1976, when he was un-lawfully discharged. Meanwhile, in 1975 Phillipssustained three job-related back injuries. The last,which occurred on September 11, rendered himunable to work for the remainder of the month.During this recuperative period, Phillips, who wasunder the care of a local physician, received tem-The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir 1951). We havecarefully examined the record and find no basis for reversing his findings.261 NLRB No. 92porary total disability indemnity.2In October, Phil-lips returned to work and remained continuouslyemployed until his unlawful discharge the follow-ing January.During 1976 and 1977, Phillips gained interimemployment on an intermittent basis, masking,when necessary, the discomfort he experiencedwhich resulted from his prior injuries. In the latteryear, Phillips also initiated three workers' compen-sation claims based on the 1975 episodes mentionedabove. In support of these claims, Phillips was ex-amined by Dr. Gregory Bard, a physician, on No-vember 15, 1977. Bard furnished Phillips' attorneya written report of his findings and conclusions inwhich he stated that Phillips' symptomatologybecame "moderate to severe when engaged in re-petitive heavy lifting, twisting and bending activi-ties" and that his injuries would preclude him fromresuming full-time employment in his former ca-pacity.3Pursuant to the Respondent's request, Phillipswas subsequently examined by Richard C. Reiswig,a chiropractor who performs disability evaluationsin workers' compensation cases. Based on this ex-amination, Dr. Bard's earlier report, Phillips' priormedical records, and, further, taking into accountthe effects of Phillips' interim employment, Dr.Reiswig concluded that Phillips "has residual par-tial permanent disability which would preclude himbetween 'no heavy lifting repetitive bending orstooping and no heavy work."' Reiswig so advisedthe Respondent's attorney in a report dated March9, 1978.4' Insofar as is relevant to this proceeding, Phillips neither claimed norreceived further temporary disability indemnity as a result of these inju-ries.' The General Counsel conceded, the Administrative Law Judgefound. and we agree that the Respondent's liability for backpay as aresult of Phillips' unlawful discharge terminated on November 15, 1977,when Phillips was examined by Dr. Bard and found, as of that time, to bephysically unable to resume employment in his former capacity.In a supplemental report, dated June 30, 1978, Dr. Reiswig gave hisopinion concerning an "apportionment" of the "residual factors of dis-ability." Therein, and subsequently at the hearing in this proceeding, hestated that 30 percent of the disability found was due to work require-ments after the last injury (in September 1975) giving rise to the workers'compensation claims in question, the liability for which should thereforebe divided equally between the Respondent and Phillips' interim employ-er. Apparently misled by this opinion, the Administrative Law Judge er-roneously sought to adjust, by means of a further apportionment, the ag-gregate amount of the workers' compensation awards ultimately obtainedby Phillips as an interim earnings offset against the Respondent's backpayliability. As the sums awarded to Phillips were computed after apportion-ment was taken into account, it is clear that the adjustment made by theAdministrative Law Judge was inappropriate. However, in view of ourdecision, infra, we find it unnecessary to correct his computations in thisrespect.At the hearing in this proceeding, Dr. Reiswig also expressed his opin-ion that, based on his evaluation of Phillips' medical records, he wouldnot have permitted Phillips to return to work after September 1975. Nev-ertheless, the Administrative Law Judge held that this opinion concern-ing Phillips' physical condition does not extinguish the Respondent'sContinued639 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter a hearing before the California Workers'Compensation Appeals Board, the latter, on Sep-tember 19, 1978, issued its findings and awards inthe three cases, in which it determined that the in-juries in question had caused Phillips permanentdisability. Based on its apportionment of Phillips'overall permanent disability to the three injuries inquestion, the Appeals Board awarded Phillips over91 weeks of permanent disability indemnity in thenet aggregate amount of $5,770.25. 5A controversy has arisen over how much, if any,of this sum may be offset as interim earnings frombackpay otherwise due Phillips. As the Administra-tive Law Judge correctly observed, the Board, inAmerican Manufacturing Company of Texas,6heldthat workers' compensation payments are deduct-ible insofar as they constitute payment for wageslost by a discriminatee during a backpay period;but, to the extent that such payments constitutereparation for physical damage suffered, they are,as a collateral benefit unrelated to wages, excludedfrom the computation of interim earnings.A resolution of the controversy before us, there-fore, requires that we determine the nature of thepayments made to Phillips under the awards of theCalifornia Workers' Compensation Appeals Board.We find this question answered in Russell v. Bank-ers Life Company. 7 Therein, the court stated:There are two basic classifications of Work-men's Compensation disability benefits: tempo-rary and permanent. Each type of benefit isdesigned to compensate for a different type ofloss. "Permanent disability is distinct fromtemporary. The primary element in temporarydisability is the loss of wages, whereas loss ofearning power is not a prerequisite to the rightto permanent disability; permanent bodily im-pairment is the prime consideration in deter-backpay liability. We agree. Indeed, Phillips did return to work and re-mained employed without incident until his unlawful discharge. It is amatter for speculation as to how much time might have passed beforePhillips' deteriorating condition would have caused him to cease workingas a driver for the Respondent. Notwithstanding the testimony of Dr.Reiswig, we find that the Respondent failed to prove by a preponderanceof the evidence that this would have occurred before Phillips' November15, 1977, physical examination (see fn. 3, supra).mining right to permanent disability." ...Inother words, temporary disability paymentsare a substitute for lost wages ...during thetemporary disability period, while permanentdisability is for permanent bodily impairmentand is designed to indemnify for the insuredemployees' impairment of future earning ca-pacity or "diminished ability to compete in theopen labor market."8In light of the foregoing, and as the entire aggre-gate amount paid to Phillips under the awards inquestion was in the form of a permanent disabilityindemnity, it is clear that the $5,770.25 thus paidwas not a substitute for lost wages which may beoffset against backpay due Phillips as a result of hisunlawful discharge. Further, as the only temporarytotal disability payments Phillips received are allo-cable to a period (September 1975) which falls out-side the backpay period, those payments are like-wise excluded as an interim earnings offset.9Therefore, we find that the total net backpay duePhillips is $12,744.01, as shown in the revised Ap-pendix B attached hereto. We shall modify the Ad-ministrative Law Judge's recommended Order ac-cordingly.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied herein and set out in full below, and herebyorders that the Respondent, John J. Canova d/b/aCanova Moving & Storage Co., Yuba City, Cali-fornia, his agents, successors, and assigns, shall payto Tim Davis the sum of $7,953.26 and to O. D.Phillips the sum of $12,744.01, together with inter-est as appropriately fixed and compounded. to' The Appeals Board found against Phillips in a fourth case not rele-vant to this proceeding.6167 NLRB 520 (1967).'46 Cal. App. 3d 405, Court of Appeals, 2d District, Div. 5, 120 Cal.Rptr. 627 (1975)." Id. at 633-634.'American Manufacturing, supra'O In accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein.APPENDIX B -PhillipsGross Backpay$2,384.742,794.563,027.592,703.032,275.58Interim Earnings$490.0004,022.98746.160Expenses00000Net Interim Earnings$490.0004,022.98746.160Net Backpay$1,894.742,794.5601,956.872,275.58Year/Qtr1976/11976/111976/II11976/IV1977/1640 CANOVA MOVING & STORAGE CO.APPENDIX B -Phillips-ContinuedYear/Qtr Gross BackpayInterim Earnings1977/11 2,872.87 01977/111 2,479.64 5,710.211977/IV 1,605.52 656.13TOTAL BACKPAY:REIMBURSABLE MEDICAL AND DENTAL EXPENSES:Expenses000Net Interim Earnings05,710.21656.13Net Backpay2,872.870949.39$12,744.01$65.60SUPPLEMENTAL DECISIONDAVID G. HEILBRUN, Administrative Law Judge: InApril 1978 Respondent formally stipulated with the Gen-eral Counsel that it had no objection to the concededly"valid and proper" Decision and Order reported at 227NLRB 1834, reserving only an entitlement to adjudicatedisagreement as to amounts of backpay due Tim Davisand O. D. Phillips under terms of the Board's Order.Pursuant to this stipulation and a second amended back-pay specification dated July 9, 1979, the matter washeard at Yuba City, California, on October 10 and 11,1979. There are four chief issues in this supplementalproceeding: (I) Whether backpay was tolled on or aboutFebruary 1, 1976, by such offers of reinstatement as werecommunicated toward Davis and Phillips by Respondentaround that time, (2) whether the General Counsel wascorrectly departed from an "adjusted average hours for-mula" in computing backpay for Davis only as to thefirst quarter of 1976 (1976/1) because that was a "destabi-lized" period in Respondent's continuing employment ofmoving and storage helpers, (3) whether Davis and Phil-lips had engaged in a diligent search for work through-out their backpay period, and (4) whether Phillips wasphysically disabled to a degree constituting unavailabilityfor work during all or part of his backpay period.Upon the entire record, including my observation ofwitnesses and consideration of posthearing briefs,' Imake the following:FINDINGS OF FACT AND CONCLUSIONSOn January 31, 1977, the Board adopted an Adminis-trative Law Judge's Decision that Respondent, a propri-etorship engaged in moving and storage of householdgoods, had unlawfully discharged Davis and Phillips onJanuary 5, 1976, from their respective positions of helperand driver. These discharges had occurred in a setting ofpending representation petitions upon which an electionwas conducted January 9, 1976. A subsequent work stop-page and attendant commencement of picketing occurredon January 15, 1976, coupled with contemporaneouswritten demand by former Union Business Representa-tive Jack C. Black that various employees by appropri-'Respondent's brief raises subsidiary matters for treatment; namely,whether any gross backpay of Davis and Phillips during quarter 1976/1should be reduced by 5 weeks because they were on strike, and whetherPhillips' gross backpay should be reduced on the basis of a workers' com-pensation award and otherwise reduced because of understated interimearnings during quarter 1977/1V. In further regard to Respondent's brief,I note two seeming inadvertencies, for which I read the date 1979. p. 3, 1.7, as 1976 and the date 1976, p. 9, 1. 4, as 1975.ately returned to work. This request was parried a weeklater by Jack M. Harper, who wrote as follows on Janu-ary 21, 1976:Replying to your letter dated January 14, 1976,please be advised the Employer did not terminatethe employment of any individual named in yourletter. Each individual walked off the job January13, 1976, and none have returned.As to your assertion that these individuals areready, willing and able to return to work, please beadvised the Employer will accept any individualsnamed in your letter who report for work immedi-ately provided permanent replacements have notbeen hired. The same terms and conditions of em-ployment that existed prior to January 13, 1976 existtoday, and any returning employee will be subjectto those conditions.As to your claim to back wages for those individ-uals named in your letter, they are not entitled toany and none shall be forthcoming.The statement in your letter alleging the Union wascertified by the NLRB as the authorized bargainingrepresentative of the employees by the referencedfirm is erroneous. No such certification has issued.Moreover, it is our contention the election conduct-ed January 9, 1976 should be set aside because ofmisconduct by the Union's representative and theBoard Agent assigned to conduct the election.In conclusion please be further advised RedwoodEmployers Association functions as the duly author-ized representative of the referenced firm in mattersrelated to employee wages, hours and other condi-tions of employment. Accordingly, any furthercommunications with regards to these matters mustbe directed to the undersigned.Black wrote again on January 29, 1976, stating that "res-olution of all disputes" was his objective. In this letter henamed Davis and Phillips for the first time during the ex-change of correspondence, referring to them as part ofthe group who would "promptly appear in person for re-instatement." Harper immediately replied to Black byletter dated February 1, 1976, sent certified mail asbefore and reading:641 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis is in reply to your letter addressed to me datedJanuary 29, 1976 with regard to the referenced Em-ployer.The Employer's position with regards to reinstatingemployees who voluntarily walked off their jobsJanuary 13, 1976 remains unchanged from thatstated in my letter addressed to you dated January21, 1976.Any employee named in your letter of January 14,1976 will be accepted for work immediately pro-vided work for which they are qualified is availableand permanent replacements have not been hired.The same terms and conditions of employment thatexisted prior to January 13, 1976 exist today, andreturning employees will be subject to those condi-tions.The Employer has no policy prohibiting re-hiringformer employees who voluntarily quit their em-ployment. Therefore, Mr. Phillips and Mr. TimDavis are similarily urged to report for work.The Employer declines to meet with representativesof your Union for purposes of negotiations untilsuch time as the matter concerning representation isproperly resolved by the NLRB.Picketing of unknown scope and regularity continuedat Respondent's Yuba City premises until February 25,1976, following which the initial complaint issued in thiscase raising, among other issues, the matter of whetherDavis' and Phillips' discharges were "motivated by theirunion or protected, concerted activities." As furtherevents unfolded on the underlying case, Black (later toretire) took no action to advise either Davis or Phillipsof Respondent's February 1, 1976, letter. Ultimately, inmid-1977, the compliance officer for Region 20 furnishedDavis a copy of this letter as an enclosure to her com-munication setting forth various legal principles fromwhich she had concluded that the February 1976 offerwas valid as to Davis (and implicitly as to Phillips).2Davis replied on August 19, 1977, with a letter seekingto "clarify" how he had not considered himself repre-sented by Black for purposes of such rights as mighthave arisen from his termination by Respondent. OnApril 10, 1976, Respondent communicated unconditionalwritten offers of reinstatement to both Davis and Phil-lips, which concededly tolled backpay at that point.3In calculating backpay here, the assertedly "appropri-ate measure of gross backpay" is, with one exception,based on quarterly matching of all average earnings by2 Davis promptly showed this material to Phillips. On June 30, 1977,the compliance officer had similarly written in lengthy fashion to Black,retracing operative events of 1976 (in which the cessation of picketingwas fixed as February 19, 1976) from which the controversial letter ofFebruary I, 1976, was "deemed a valid offer of reinstatement" as to thediscriminatees.' The second amended backpay specification adopts that date as theend of Davis' backpay period. It recites that Phillips' backpay period hadended previously on November 15, 1977, based on the Regional Direc-tor's view of his physical inability to accomplish former required dutiesof a drive for Respondent. These allegations supplant the compliance of-ficer's earlier determination on validity of job offers extended in the Janu-ary-February 1976 period.those in the discriminatees' respective classifications. Aspecial deviation is alleged for Davis wherein theclaimed "unusual conditions resulting from a labor dis-pute" in quarter 1976/I causes that quarter (starting fromJanuary 5) to be equated with gross backpay for the nextquarter using the ordinary formula. Respondent opposesthis, arguing that simply because other helpers workedfewer hours during quarter 1976/I when a strike affectedoperations, is no reason to conclude that Davis wouldhave earned more that the resulting averages. As to thesehelpers, Respondent proffers evidence that application ofthe average hours formula used otherwise would yieldgross backpay of $624.60 for Davis in the disputed quar-ter.Apart from such interim earnings as are conceded bythe General Counsel, Respondent contends that any netbackpay due these discriminatees should otherwise befurther reduced on grounds they did not actively seekwork following their discharges or at least did not do sowith sufficient diligence. Here, Davis testified that hewas continuously registered at a state employment officeof the locale and periodically inquired at the union hallon a frequency of three times weekly for the first 3months after being terminated. He otherwise soughtwork directly from various area employers in sawmill,moving and storage, transportation, and agriculturalprocessing industries. This search for work continuedafter Davis acquired the part-time employment at theYuba City Unified School District, which ultimately rip-ened into a full-time position with compensation exceed-ing that previously earned from Respondent. Phillipssimilarly testified that he was registered at the state un-employment office and visited the Union's office weekly.He described making numerous calls on trucking andconstruction firms of the vicinity but succeeded only infinding work at Antonini Brothers, Inc., with earningsconcentrated mostly in quarters 1976/III and 1977/III.Superimposed on needful resolution here of variousissues commonly found in a backpay proceeding is theparticular matter of Phillips' physical condition in rela-tion to his former job with Respondent. His work thereas a driver had commenced in 1974, when approximatelyaged 27, and involved regularly packing household itemsfor shipment, loading and unloading furniture, movingheavy objects such as pianos and food freezers, andattendant driving of a tractor with trailer or flatbed todrop points, all in the course of what had typically beena 10-hour workday. Phillips testified to sustaining severalwork-related back injuries spaced through 1975. Themost memorable to him was one incurred on September11, 1975, while lifting. This caused him to be off workthe balance of that month under treatment by local phy-sician James Hamilton after which he resumed usualmoving and lifting of heavy objects over the balance ofhis employment. He testified to experiencing mild dis-comfort over this final span and took nonprescriptionpain pills to avoid interference with his work. Duringlater interim employment at Antonini Brothers his dutiesas a driver included comparable heavy lifting andmoving exemplified by untraversed testimony that he642 CANOVA MOVING & STORAGE CO.handled bins and vigorously winched down loads to atightened state.In 1977 Phillips initiated a series of workers' compen-sation claims. He was represented in this regard by YubaCity attorney Rudolf Ratkovsky. The defending carrierwas Allstate Insurance Company represented by the Sac-ramento, California, law firm of Mullen & Filippi. OnNovember 15, 1977, Phillips was examined at San Fran-cisco by Gregory Bard, M.D., who rendered a writtenreport to Ratkovsky 2 days later.4Dr. Bard outlined apatient history of several back injuries occurring Febru-ary 27, 1975, as low back strain; June 17, 1975, as contu-sion of the lumbar area; and September 11, 1975, as astrained back leading to low back pain for which a cer-tain Dr. Miller took X-rays showing congenital defectsof the lumbosacral spine, leading to an opinion of sacroil-iac strain with treatment consisting of an injection, dailyheat therapy for 2 weeks, the fitting with a corset, andrelease for work. Dr. Bard noted the examinee's recollec-tion of occasional episodes of back pain into January1976 and that commencement of another truckdrivingjob in August 1976 was "more satisfactory as far as hisback was concerned." Present complaints were intermit-tent low back pain becoming acute when twisting thetrunk, carrying a heavy object, or with repetitive bend-ing and lifting. Such pain sometimes lasts several days asto require bed rest and analgesics with occasional radi-ation of pain into the right leg but no awareness ofweakness or numbness in the leg. Physical examinationrevealed a well-developed, well-muscled husky youngman not demonstrating any obvious musculoskeletal de-formities with bony landmarks and muscle developmentappearing symmetrical on standing. There was minimaltenderness over the right lumbosacral area while activetrunk motion was normal and pain free. Tendon reflexeswere active and equal with sensation intact and musclepower in the legs and trunk testing to normal. Heel andtoe walking was done without difficulty, with straight-leg testing sitting and supine to 60/80 and Lasegue's signnegative. X-ray of November 15, 1977, revealed a bi-lateral defect of pars articularis at L5 with a Grade Ispondylolisthesis of L5 on SI, the latter vertebra appear-ing to be transitional with partial lumbarization of theright transverse process and associated degenerativechanges. Dr. Bard's opinion alluded to the increasing fre-quency and duration of periodic acute low back pain,finding in the present examination an "entirely normal"patient with no clinical signs of lumbar radiculopathy ormusculoskeletal pathology. Findings from X-rays takenat the time did, in Dr. Bard's opinion, represent changesreflective of subjective symptomatology with bilateraldefects in the pars articularis obviously representing in-stability at this level. Dr. Bard contrasted an X-ray4 With Dorland's Illustrated Medical Dictionary, Twenty-Fifth Edition.W. B. Saunders Company, 1974, as a source, the following medical defi-nitions are noted:spondylolisthesis-forward displacement of one vertebra over an-other, usually of the fifth lumbar over the body of the sacrum.lumbarization-a condition in which the first segment of the sacrumis not fused with the second so that there is one additional articulat-ed vertebra and the sacrum consists of only four segments.radiculopathy-disease of the nerve roots.report of September 1975 in which a Dr. Wankmullermentioned no spondylolisthesis whereas current X-raysshowed a Grade I slippage of L5 on SI which as "a newdevelopment since then" substantiates the instability. Dr.Bard was negative on surgical intervention at the timebut saw a spinal fusion indicated if the spondylolisthesisprogressed. Phillips' condition was generally stationarywith no further diagnostic or formal treatment measuresindicated other than use of a corset and analgesics asneeded. Dr. Bard classified the symptomatology as"moderate to severe when engaged in repetitive heavy li-fitng, twisting and bending activities" which should beprecluded upon any resumption of full-time employment.On March 8, 1978, Phillips was examined at Sacramen-to by Richard C. Reiswig, D.C., who rendered a writtenreport the following day to attorney Patrick S. Quinn ofthe Mullin & Filippi law firm. In this, Dr. Reiswig setforth a detailed patient history and review of medicalrecords from original low back symptoms of February1975. Examination showed Phillips moving with relativeease and fully free low back motions, although experi-encing some discomfort on left lateral flexion. In ortho-pedic tests straight leg-raising was accomplished to 90degrees and negative bilaterally with both Braggard'sand Ely's test negative bilaterally. Reflexes of the lowerextremities were equal and active bilaterally unrein-forced, plus two with no sensorium deficit noted duringWartenberg testing in either leg. Phillips had no difficul-ty walking on heels and toes, hopping, squatting, or per-forming a sit up, although palpitation (but not percus-sion) did elicit tenderness over the lumbosacral area.Height and weight at the time were 5 feet, 8 inches talland 191 pounds. Lumbar series plus a 30-degree cephalicview X-rays showed normal alignment of five lumbarvertebral bodies, but exhibiting a congenital anomaly ofthe first sacral segment with apparent lumbarization. Abilateral pars defect was exhibited at L5 with anteriorslippage of that body over SI indicative of a Grade Ispondylolisthesis. Dr. Reiswig found Phillips permanentand stationary at the time with objective findings in thelow back supportive of his subjective complaints. Phillipswas deemed to have residual partial permanent disabilityprecluding him between "no heavy lifting, repetitivebending or stooping and no heavy work." As a workers'compensation issue Dr. Reiswig deferred on the matterof apportionment until having an opportunity to reviewDr. Wankmuller's X-rays taken September 11, 1975,noting their potential interrelationship with Dr. Bard'searlier report in terms of investigating whether the verte-bral slippage had occurred after September 1975. Thiswas done and Dr. Reiswig sent Quinn a supplementalreport dated June 30, 1978, focusing on "discrepancy re-garding what Dr. Wankmuller reported in reviewing X-rays on this patient in 1975, and Dr. Bard's comments re-garding the same area in November 1977." Dr. Reiswiginterpreted the 1975 films of the lumbar spine as exhibit-ing no more displacement than approximately 1/16 inch,while his of March 8, 1978, measured approximately5/16-inch displacement of L5 over SI. This report con-cluded with an apportioning of residual disability factors,including a 30-percent portion "due to the microtrauma-643 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtic nature of [Phillips] work requirements after Septem-ber 11, 1975 and up until the present time."On September 19, 1978, a workers' compensationjudge issued his Findings and Award in Cases 77 SAC58045, 78 SAC 60865, and 78 SAC 60875, all involvingO. D. Phillips as "Applicant" versus Canova Moving &Storage and Allstate Insurance Company as "Defend-ant," and with a joint opinion on decisions appended.5The monetary award in the first two cases (other thanfor certain self-procured medical treatment, for litigationexpense and for further medical treatment as required)was the identical amounts of $1,858.50 as "permanentdisability indemnity" less $185 (in each case) payable asan attorney's fee, this on the basis of findings that theinjury for which claim was made "caused permanent dis-ability which, after apportionment, entitles applicant to26.55 weeks of indemnity." Comparably the award inCase 78 SAC 60875 was for $2,693.25 less $270 payableas an attorney's fee on the basis of findings that theinjury there caused permanent disability entitling appli-cant, after apportionment, to 38.475 weeks of indemnity.Underlying and related to these awards was a certainsummary of evidence in the consolidated cases, filed bythe judge July 31, 1978, and arising from a hearing con-ducted July 27, 1978, at which it was stipulated betweenthe parties that Phillips "actual earnings at the time ofinjury were maximum for purposes of temporary andpermanent disability" and that he had received tempo-rary-total disability indemnity beginning September 15,1975, to and including September 29, 1975, at the rate of$119 per week with no further temporary disability in-demnity claimed.With respect to fulfilling the Board's order of rein-statement, Respondent did not achieve valid offers untilApril 1978. The January 21, 1976, letter was only anitem of business correspondence to the Union as part oflabor management skirmishing,6but the February 1,1976, letter is inadequate to establish an unconditionaloffer, wholly apart from the matter of whether bindingon Davis and Phillips. As an employer's policy statementit was ambiguous and illusory, falling well short of thei Simultaneously the judge issued his Findings and Order involving thesame parties in Case 78 SAC 61223, holding that Phillips "did not sustaina injury arising out of and occurring in the course of employment as al-leged herein."I Respondent contends that remarks by General Manager WilliamSmith occurring in January 1976 are germane to the reinstatement issue.Immediately after their discharges Davis and Phillips had returned to thecapacity for 3 consecutive days until ordered off and away by Smith. Onoccasions during the next week or more Smith floated the idea to Phillipsthat reemployment might be possible with the assent of John Canovacoupled to loss of seniority. Smith then telephoned an embellishment tothe effect that Phillips must sign a statement of having quit, to which hedemurred. Phillips testified that ultimately, on or about January 21, 1976,and in the presence of employee Nick Diadiw, Smith said simply that Re-spondent had "people waiting to take our places if we didn't come back,that we'd be permanently replaced." Smith denied this facet of the Janu-ary maneuvering, testifying instead that on January 28, 1976, while speak-ing jointly to Phillips and Diadiw, he alluded without response to a forth-coming letter inviting both Davis and Phillips to return to work "uncon-ditionally." I credit Phillips' denial that such a thought was ever voicedto him by Smith, believing instead that Respondent was at that point intime still avidly skirting an unequivocal offer to either of these discrimin-atees. Aside from the inherent probabilities in a situation of this kind, Inote that such a claim was not previously made as Respondent pressedfor validation of its posture during administrative dealings.required standard. Nameplate Manufacturers of America,Inc., 217 NLRB 518 (1975). Nor was Black shown to bean agent for either discriminatee, his role with the Unionbeing an institutional one focusing on organizing employ-ers and acquiring members. A clear showing of agency isnecessary to allow bridging of what an offending em-ployer should do directly. Cf. Rafaire RefrigerationCorp., 207 NLRB 523 (1973). Here Respondent content-ed itself with a rather disingenuous written expression ona critical topic. It is shallow to argue that Black shouldhave communicated the offer, for perforce Respondentshould have effectively done so itself in direct, unclut-tered manner.' Further grasping is shown by testimonyconcerning an unemployment compensation hearing ofApril 1976, for here both Davis and Phillips crediblydenied that their attendance led to knowledge of any joboffers running to them. I see enough reason to accepttheir testimony that while participating as claimants theydid not intently follow the proceeding nor hear of partic-ular letters extant and designed to constitute offers of re-instatement. Similarly, their rights survived the compli-ance officer's assessment of matters during 1977, for thisadministrative function is without impairment to theirrights and undertaken well after Respondent's 1976 posi-tion had become stale. With this I approve the GeneralCounsel's assertion that the backpay period for Daviscommences on January 5, 1976, and ends on April 18,1978, while that for Phillips commences on January 5,1976, and, consistent with the special elaboration to bemade below, ends on November 15, 1977.It was established by evidence in this supplementalproceeding that Respondent's day-to-day utilization of itshelper (also termed loader) classification was done with-out reference to seniority. For instance, should a particu-lar moving job in progress have required a second dayfor completion this would ordinarily be done by thathelper starting the job even though the additional daywould be one in which a higher seniority helper mightnot have compensable hours for lack of work. This pointis drawn in terms of the General Counsel's contentionthat "unusual conditions resulting from a labor dispute"so skewed quarter 1976/1 that it warranted the fiction ofestablishing a measure of gross backpay for Davis associ-ated to the immediately following second quarter. Theissue is closely tied to dynamics of the underlying case,all as set forth in the Administrative Law Judge's Deci-sion as adopted in short-form fashion by the Board. It isunnecessary to trace these details other than to observethat Respondent filed unsuccessful objections to the con-duct of the election conducted on January 9, 1976, inwhich employees overwhelmingly voted for the Union,and that allegations respecting a "walkout" of Diadiwand seven other employees (four of them were helpers)were dismissed on grounds that no violation of the Actwas shown by Respondent's reaction thereto. Payroll7 The execution of union authorization cards by the discriminateesbears mentioning only to emphasize that no agency for this type of reme-dial objective is established. To hold otherwise would severely cloud theBoard's resolute insistence that public policy is served best with firm anddirect offers of reinstatement calculated to restore illegally affected per-sons to a former status as close as may be done.644 CANOVA MOVING & STORAGE CO.records in evidence show that none of the four helpersof that persuasion returned to work after the pay periodin which this walkout occurred and that their compensa-tion for that week was recorded as "final." Further,there were new individuals hired to perform helperduties and as the General Counsel observes several ofthese had but insignificant employment during the quar-ter. While it is apparent that these overall events, includ-ing the discharge of Davis and Phillips, constituted a de-stabilizing effect on normal business routine, I see noreason to depart from generally consistent application ofthe chosen "adjusted average hours formula" that other-wise has tacit acceptance for purposes of this supplemen-tal litigation. One can only speculate as to whether thefiling of objections alone would have so infuriated orga-nizer Black and the employee complement so as to havebrought on some disruptive job action for that reasonalone. However, the one concrete factor that must belooked to is that responding to Diadiw's leadership asubstantial group of employees abruptly left their em-ployment absent any unlawful conduct by Respondent inthat regard and this led to a need for urgent shufflingsand substitutions. On these grounds I am satisfied thatthe formula otherwise applicable to this case apply withrespect to gross backpay due Davis for quarter 1976/Iand that straight-time hours, overtime hours, and com-missions paid in average fashion to all other helpers befactored against his own projected pay rate. Such a cal-culation is embarked upon by use of General Counsel'sExhibit 17, showing all such information for the quarterin dispute. However, in recognition of the practicaleffect that this disruption had, and to avoid an artificialresult, I establish certain principles for the calculation.,Accordingly, I apply the data of this described exhibit tothe ordinary backpay formula where any individuallisted there worked at least 20 hours at straight time in apay period, but providing that if commission earningswere over $50 then any number of hours would suffice,and providing further that for all individuals used in cre-ating this measure of gross backpay the pay periodending January 5, 1976, is excluded. This leaves a totalof 10 individuals who worked a total qualifying amountof 1,080 straight-time hours, therefore averaging 108hours per person which multiplied by Davis S4 straight-time hourly rate yields $432. This same group worked atotal qualifying amount of 108 overtime hours yieldingan average of 10.8 hours multiplied by Davis' $6 over-time rate which yields $64.80. The total commissionspaid this group during the quarter was $850 averaging$85 per person and I thus add together the figures $432,$64.80, and $85 to total $581.80 as Davis' gross backpayfor quarter 1976/I.9s Extreme artificiality would arise by including the individual namedGilmore, who worked only I day and earned S3 during this quarter. Thisis only illustrative of why the chosen principles will yield a more reason-ably accurate reconstruction of what Davis would have earned duringthat quarter but for Respondent's unlawful termination of his employ-ment.9I recognize that this amount is lower than the S620.60 total calculatedin Respondent's brief, p. 18. However, I find that calculation unfathoma-ble and not worthy of attempted reconciliation. As only a brief illustra-tion I note that it asserts seven employees worked 519.50 straight-timehours and 25.40 overtime hours in January, whereas the more evidentThe issue of Phillips' physical ability for work causedthe General Counsel to fix the end of his backpay periodas November 15, 1977, when examination and medicalhistory showed him clearly precluded from moving andstorage tasks. While that medical opinion was renderedin the context of a workers' compensation proceeding, itwas properly adaptable to principles governing reinstate-ment rights of discriminatees as guaranteed in the Actand served to extinguish those assertedly applying toPhillips up until that date. Respondent counters this withan argument that more significant interpretation shouldbe placed on Dr. Bard's opinion and, more importantly,on the basis of testimony from Dr. Reiswig that giventhe opportunity to have done so in September 1975 hewould at that time have precluded Phillips from return-ing to work with Respondent.'oDr. Reiswig analyzedPhillips' low-back problem of one of twin instabilities,one being the spondylolisthetic break in the posteriorspinal arch and the second a congenital instability of hissacrum. Dr. Reiswig agreed generally with the opinionof Dr. Bard noting its consistency with his own viewthat there had been a developing migration to the low-back instability based on the work requirements of a fur-niture mover and a truckdriver ("insults"), with thespinal displacement widening from one-sixteenth of aninch in 1975 to one-fourth of an inch by late 1977. Dr.Reiswig testified that such occupational activities as Phil-lips undertook subsequent to September 1975 wereachieved through the risky process of "masking" his con-dition to himself by use of a supporting corset and anal-gesics.While Dr. Reiswig's reports and testimony were notcontradicted by medical evidence advanced on the Gen-eral Counsel's behalf, they are far from dispositive of theissue. I give ample weight to Dr. Reiswig's competenceas a witness, but believe other factors are more signifi-cant. In terms of physical ability to perform arduouswork, it is primarily noteworthy here that Phillips' sub-stantial employment at Antonini Brothers during summer1977 did not merely involve driving a truck but requiredhim to move fruit-filled bins. tarithmetic, using the seven most likely individuals in question, wouldyield 650 straight-time hours and 40 overtime hours, respectively. Inbriefing this issue the General Counsel relied on Trinity Valley Iron andSteel Company, 158 NLRB 890 (1966). 1 find this case distinguishable be-cause there the issue was an extraordinary number of replacements kepton after strikers returned to work, thus causing them fewer hours sincespread out widely. In adopting the General Counsel's curative formula as"reasonable and appropriate," the Board did approve an exclusion ofweeks when, after reinstatement, the particular pattern of hours worked,the complicating practice of paying commission earnings to helpers, andthe fact that 20 hours is exactly one-half of a traditional 40-hour work-week. It is also noteworthy that the Board observed in Trinity Valley.supra, how no formula "can precisely measure the exact amount of workof which each discriminatee was deprived," but that the formula actuallycomposed was "reasoned and workable."'° In regard to Dr. Reiswig's testimony I correct the transcript byadding the word "inch" before the word "displacement," p. 127, 1. 21(noting in the process that Dr. Reiswig refined this approximation, p. 144,I. 5, to "four-sixteenths" of an inch), and by changing the word "rate" tothe word "rare," p. 145, I. 16." The workers' compensation judge's summary of evidence recites thatPhillips hauled tomato tubs but did not participate in loading and unload-ing of fruit bins, at least as such was performed with forklifts. I find thisContinued645 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMotivational factors are always germane in the con-ceptual realm of disability from employment, and herethat factor is favorable toward Phillips as one who bothreturned to work at Respondent following September1975 and moved furniture without significant traumaover the next 3 months, as well as engaged in arduousagricultural processing work over a year later. Addition-ally, it is significant that Phillips' workers' compensationclaims arose not because he was spontaneously so in-clined, but only because of a visit to his attorney's officefor the purpose of gaining clarification of his rights as abeneficiary under the Act. Finally, I note that Dr. Bardreferred to the trauma of September 1975 as Phillips'"worst episode," and that his condition was "stationary"as of 1977 denoting that his ability to perform physicallydemanding duties was little changed from the manymonths preceding. 12While the medical evidence on this issue would sup-port a finding that Phillips was disabled for reinstatementpurposes prior to November 15, 1977, and it is impossibleto say what success he would have had if continuing (orresuming) work with Respondent after January 1976 inview of his low-back problems as manifesting in an ulti-mate workers' compensation award, I nevertheless findthat the evidence as a whole fails to establish that hisphysical condition was so disabling as to disqualify himfrom any reinstatement rights as such arose and ran untilat least November 15, 1977.In briefing this issue, Respondent discusses The DaytonTire & Rubber Company, 227 NLRB 873 (1977), and K-Mart Corporation, 244 NLRB 547 (1979), cases, arguingtoo that the General Counsel has failed to point at asingle intervening event between January 1976 and No-vember 1977 to rebut medical opinion that Phillips wasdisabled. On this latter point an obvious interveningevent was employment at Antonini Brothers, thus ren-dering this branch of Respondent's contention as unavail-ing. Respondent argues that Dayton is analogous to theinstant matter, but I find any analogy strained at best.The case underlying that Supplemental Decision andOrder, reported at 216 NLRB 1003 (1975), involved afinding that Paul Grammont was pretextually dischargedin the context of a back injury sustained at work withattendant medical examination and expectation as towhen he might resume his job. This was all set forth ingreat detail in the originating proceeding, and the Daytondecision cited here was one peculiarly concerned withhow to apply a State Industrial Court award groundedon a 27.5-percent permanent disability to the body as asomewhat corroborative of Phillips' testimony on the general matter ofwhether heavy lifting and carrying tasks were required of him at Anton-ini Brothers (the ambiguity here being that he had denied even touchingtomato tubs), and I observe that on this matter for which Respondent hasthe burden of proof no attempt was made to educe evidence of workprocesses as they would affect a truckdriver with that interim employer.11 Dr. Bard has been certified in physical medicine and rehabilitationsince 1954. Directory of Medical Specialists, American Medical SpecialtyBoards, 19th ed., 1978-79, vol. 2, p. 2541. Referring to a Board-certifiedspecialist in an action under 42 U.S.C. para. 405(g) to review a denial ofdisability benefits by the Secretary of Health, Education and Welfare, aUnited States district judge wrote, "It is proper for the Secretary to givegreater weight to the opinion of a physician specializing in the field inwhich the plaintiffs impairment lies than to an opinion of plaintiff's gen-eral practitioner." Slone v. Richardson, 325 F.Supp. 1116 (1971).whole for unrestricted manual labor. The resolution ofthat point did not satisfy the United States Court of Ap-peals for the Tenth Circuit when appeal was taken there,and to that extent the Board's order affirming generalterms of reinstatement and backpay for Grammont wasnot enforced in a modification essentially rooted in thecourt's view that the precise question of establishing abackpay period had not been fully litigated. Dayton Tire& Rubber Co. v. N.L.R.B., 591 F.2d 566 (10th Cir.1979).13 1 find little guidance from Dayton or from K-Mart in which the Board pronouncedly scored that re-spondent for inconsistent positions on a disability issue. 14The more convincing weight of evidence is to the effectthat Phillips' physical condition was not of a disablingnature for purposes of a continuing right of reinstate-ment, until the making of a valid offer or the point even-tually reached in November 1977 when concededly thiswas the impact of his impairment.On the issue of diligently searching for work, Davis isfaulted because of spotty interim employment until he se-cured a custodial position with the Yuba City UnifiedSchool District in the fall of 1976, and on grounds thathis written compliance reports prior to that time onlyshowed an affirmative seeking of work on nine particulardates and no indication of having done so thereafter.Again I give weight to such evidence, but am morestrongly impressed with Davis' testimony that he regu-larly and sincerely sought employment in the vicinityand attempted to augment his initial part-time employ-ment at the school district with additional income or asubstituted full-time position. Davis testified clearly thatthe questionnaire type reports submitted periodically tothe compliance officer were done perfunctorily and ulti-mately simply disregarded. I find this to be a rather natu-ral human trait, and in view of Respondent's burden ofproof in this area I discount that phase of the evidence.His testimony of using newspapers and the union officeas a source of prospective employment is persuasive, asis his explanation that many more firms were visited thanhe chose to record. Davis did attend college on a part-time basis during quarter 1976/IV, however, there is noevidence that this significantly reduced his customary ef-forts at seeking any available work. For these reasons hispersonal contribution toward mitigation of damages wasfulfilled.As to Phillips, his interim earnings were concentratedin a much more limited time frame than for Davis, andRespondent accuses him of working "only in the summermonths" while obviously not otherwise seeking employ-ment. Phillips testified in credible, uncontradicted fashionto a persistent search for work, in which he regularlyregistered at the union hall for any available employ-"' Interestingly, the court's recitation of jobs performed by Grammontfollowing the permanent disability award included that of working "for afurniture company building, moving and lifting furniture weighing up to450 pounds." Noting the substantial permanent disability found to bepresent in that situation, I observe that this harmonizes with my earlierdiscussion as to the significance of the motivational factor in securing andfulfilling physically stressful occupations even though one may have amedically determinable impairment.4 The Board's decision in K-Marl may be better comprehended byreading the word "fitness" as "unfitness" in 244 NLRB at 548.646 CANOVA MOVING & STORAGE CO.ment. His cross-examination on this issue was done asRespondent's counsel had available a personally markedcalendar on which Phillips had noted places of inquiringfor work, and I note that his interim employment at An-tonini Brothers was acquired the first time after he de-voted a week's free time to learning their operations andingratiating himself as an enthusiastic applicant. 's Underall these circumstances, and considering Phillips' primaryoccupational background as a truckdriver, I find his dili-gence in seeking work was fully adequate to avoid anyreductions to gross backpay.A priinrary offset argued for by Respondent is ground-ed on the workers' compensation award that Phillips re-ceived. Here Respondent relies on American Manufactur-ing Company of Texas, 167 NLRB 520 (1967), in arguingthat such be an appropriate reduction from gross back-pay.'6In American Manufacturing the Board felt impelledto change a general corollary under which workmen'scompensation payments were not considered as interimearnings deducted from gross backpay. The Board foundit would henceforth be proper to deduct such compensa-tion payments "insofar as they constitute payment forwages lost." The Board noted how awards of workmen'scompensation ordinarily consist of two components,"one being a payment for lost wages and the other beingreparation for physical damage suffered." The heart ofthe principle being enunciated was (167 NLRB at 521):...where backpay is awarded for the same periodfor which wages have already been replaced inpart, to continue to hold the wage portion of theaward to be nondeductible would result in doublepayment to the employee for that period, and hencethis part is more accurately regarded as deductibleinterim earnings. However, the portion of theaward which is reparation for physical damage suf-fered is unrelated to wages earned, does not resultin double wage payment to the discriminatee, andcontinues to be excludable from interim earnings.The Board footnoted this passage by referring to discus-sion of the court "concerning the deductibility of work-men's compensation payments" in N.L.R.B. v. MelroseProcessing Co., 351 F.2d 693 (5th Cir. 1965), enfg. 151NLRB 1352. Since the Board expressly alluded to thecourt's rationale on this point, I set forth the followingpassages of the Melrose opinion in which the Board'sOrder, except as is immaterial here, was enforced (351F.2d at 700-701):s These efforts contrast with supplemental backpay disposition show-ing a cavalier search for work, claimant's representation of ability only topeform light duty, inconclusive medical reports as to lower back infirmi-ties and a collateral civil law suit alleging "servere and permament inju-ries." Transportation Workers Union, Local 512 (Allied Maintenance Com-pany), 204 NLRB 1144 (1973)." Respondent's brief states that Phillips "received an award of51,858.50 in Case No. 77 SAC 68865 and S2, 693.25 in Case No. 78 SAC60875" thus totaling $4,551.75. I must rely on the plain meaning of therecord and find from composite content of Reap. Exh 2 that it has mis-numbered workers' compensation Case No. 77SAC 60865 and has inad-vertently failed to note the additional $1,858 50 (less attorney's fee)award in 77 SAC 58045. 1 thus treat the workers compensation judge'sdisposition as yielding a total monetary award of $6,410.25, less total at-torney's fees of $640, resulting in the net amount of $5,770.25.The supplemental back pay order dated March31, 1965, concluded that Miss Thielen was entitledto $2,383.62 gross back pay. From this sum wassubtracted interim earnings of $300 which were re-ceived from employment in her father's lockerplant. Also deducted was a sum of $122.51 repre-senting that portion of gross back pay accruingduring a period of disability. Melrose contends thatthere should have been additional deductions of (I)room and board, (2) earnings at Mullner Tavern,and (3) a workmen's compensation award.Finally, it appears that Miss Thielen injured twoof her fingers while working at her father's lockerplant. She was awarded a sum under the provisionsof the Minnesota Workmen's Compensation Act.Relying on the case of N.L.R.B. v. Moss PlaningMill Co., 224 F.2d 702 (4th Cir. 1955), Melrose con-tends that this award of workmen's compensationmust be deducted. It is true that this case held thatan employer was entitled to a deduction of theamount of workmen's compensation paid to an em-ployee. Under the circumstances, however, we donot feel that we should be bound by this holding.The workmen's compensation award to MissThielen represented two things; one, repayment forearnings lost during the disability, and two, repara-tion for the partial loss of two fingers. The amountrepresenting lost earnings had already been deduct-ed from the gross back pay figure and is not reflect-ed in the net award. Therefore, to allow a seconddeduction representing compensation attributable tolost income for the same period of time wouldresult in an unfair double deduction.The balance of the award represented reparationfor the partial loss of two fingers. We feel likewise,that this amount should not be deducted. In a backpay determination, the Board has broad discretionto determine the proper amount of the award. TheBoard's goal should be to make the employee"whole." We do not believe the amount of theworkmen's compensation attributable to a repara-tion for the injured fingers should be equated withwages and allowed as a deduction. This compensa-tion was made pursuant to the broad social policyof the state to relieve disabled workers from the re-sults of their injuries. The award did not representwages or a substitute therefor, but was an attemptto compensate for the loss of a member of the body.This is not a recovery for which the employer isentitled to take advantage.This issue was not briefed by the General Counsel,however the principle is stated with sufficient clarity inAmerican Manufacturing. The perplexing question is howit should be applied when underlying facts do not neces-sarily show unassailably that some portion of a work-men's compensation award is to represent lost wages.Additionally, it must be borne in mind that discrimina-tees should not suffer unduly and any needful balances to647 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe struck must not enrich a violator of the Act. In thissituation I am persuaded that the workers' compensationaward to Phillips was designed to replace wages he rea-sonably had lost after work-induced aggravation to alow-back condition that was both congenitally weak andotherwise unstable from traumatic forces. In each casethe award was related to a specific weekly span of in-demnity and collectively associated with the voluntarytemporary disability paid to Phillips by Respondent inlate September 1975. In these circumstances, I concludethat as adjusted below the award was within the doctrineof American Manufacturing, and thus an appropriateoffset to net back wages should result. Cf. Great Atlanticand Pacific Tea Company, Incorporated, 244 NLRB 1097.Again I must give fair meaning to the record as a whole,and here the subject of apportionment was methodicallyset forth in Dr. Reiswig's letter of June 30, 1978, this inturn being expressly alluded to in the workers' compen-sation judge's joint opinion on Decisions as the matter ofPhillips' "overall permanent disability and the portion at-tributable to each of the three injuries ...as set forth inthe rating reports served concurrently on August 9,1978, to which the parties have made no objection." Thedifficult question is just what timespans are to be pre-sumed covered by this apportioned award for purposesof inclusion or exclusion within or from the backpayperiod. The workers' compensation judge's summary ofevidence and joint opinion on decisions have several sig-nificant passages from which the dilemma may reason-ably be resolved. The judge knew that Phillips' job withRespondent had previously "ended," and that "January,1976" was a point in time to express as to when thetaking of particular pain medication commenced. Henoted that Phillips "now is employed at Antonini Truck-ing Company," and that "during the off season [ostensi-bly past ones] ...draws unemployment." The conclu-sion I apply here is that in chronological terms theawarded weeks of indemnity began with Phillips' dis-charge of January 5, 1976. The 91.575-week period ofthe three awards added together runs until November 3,1977, however I extend this for the estimated 30 weeksin which Phillips had interim employment at AntoniniBrothers, Inc., during 1976 and 1977 to reach June 1,1978. The extension is made constructively, on the as-sumption that "permanent disability" would not logicallypertain to a period of full-time, gainful employment. Iconstrue the situation as follows: (1) that only 85 percent(30 percent plus 20 percent plus 20 percent plus, arbitrar-ily, one-half of 30 percent) of the disability award relatesto Respondent, which when multiplied by the $5,770.25net proceeds results in $4,904.70, but (2) the period be-tween November 15, 1977, and June 1, 1978, should beexcluded from this downward adjustment because it istotally outside the backpay period. This means that forthe period of 28.42 weeks just described, an approximate31-percent portion is represented when compared to the'1 In cross-examining Davis, Respondent traversed various aspects ofthe work-related expenses which he claimed. In view of having admittedoverall 91.575 weeks of the three awards added together.Thus, I multiply this resultant 69-percent balance times$4,904.70 and reach $3,384.25 as the final amount to bededucted from Phillips' overall net backpay under princi-ples of American Manufacturing. All backpay conceptskey to the quarterly method of computation, thereforethe $3,384.25 must be appropriately distributed amongquarters. Since all quarters to which this deduction per-tains were without interim earnings (except for a rela-tively small amount in 1976/IV), I apportion it arbitrar-ily as $750.50 in each of the quarters 1976/I, 1976/II,1977/I, and 1977/II, and the residual $384.25 to1976/IV.Several final adjustments are in order. As conceded bythe General Counsel the amount of $490 should appearas interim earnings for Phillips during quarter 1976/I. Iresolve discrepancy as to net interim earnings for Phillipsduring quarter 1977/IV by selecting the more authorita-tive recording of earnings as filed for unemploymentcompensation purposes, and accept this figure of $656.13rather than the lower amount $516.67 set forth in thebackpay specification, and as to which the GeneralCounsel did not fulfill an "address[ing]" of the point.Davis testified that he was paid by the Union for picket-ing "at different times" at a weekly rate of $37, and thatit seemed to him Phillips and others were similarly com-pensated. I do not disturb any computation relating toPhillips on this conjectural basis, but as to Davis do pre-sume at least a plural implication to what he describedand increase his interim earnings for quarter 1976/I bytwo such payments for the sum of $74. t;Accordingly, as to Davis I modify Appendix B to thebackpay specification by finding his gross backpay forquarter 1976/I to be $581.80 with additional interimearnings of $74, resulting in net backpay of $332.80 and acorresponding reduction in his total backpay principal to$7,953.26. As to Phillips I modify Appendix C of thebackpay specification by finding that in quarter 1976/1he had additional interim earnings of $490 resulting innet backpay for that quarter of $1,144.74, and that inter-im earnings for quarter 1977/1V were $656.13, resultingin net backpay there of $949.39. Total backpay principalfor Phillips resulting from these adjustments and fromconstructive quarterly allocation of the workers' com-pensation disability indemnity is $9,359.76, plus reimburs-able medical and dental expenses admittedly due him of$65.60.RECOMMENDED ORDERI conclude that Respondent's obligation to Davis is thesum of $7,953.26 and to Phillips is the sum of $9,425.36,in both instances to be paid with interest as appropriatelyfixed and compounded. For clarity I attach quarterlytabulations underlying these final amounts due Davis andPhillips as Appendix A and B of this Supplemental Deci-sion, respectively.such expenses in its answer to the second amended backpay specification,I leave this matter without change.648 CANOVA MOVING & STORAGE CO. 649APPENDIX A -PhillipsYear/Qtr. Gross Backpay Interim Earnings Expenses Net Interim Earnings Net Backpay1976/1 $ 581.80 S399.00 $150.00 $249.00 S 332.801976/11 2,478.29 0 0 0 2,478.291976/111 2,236.68 417.75 130.00 287.75 1,948.931976/1V 2,227.15 1,135.59 0 1,135.59 1,090.561977/I 1,086.23 1,089.00 27.00 1,062.00 24.231977/11 1,665.77 1,031.04 15.00 1,016.04 649.731977/111 1,295.22 1,509.67 15.00 1,494.67 01977/IV 2,547.66 1,144.22 15.00 1,129.22 1,418.441978/I 1,793.55 2,134.87 15.00 2,119.07 01978/11 402.68 392.40 0 392.40 10.28TOTAL BACKPAY: $7,953.26